          Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
In re:

                                                                       03-MDL-1570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001


-----------------------------------------------------------------X
 ALBERT BOWERS III, Individually;
 PASQUALE CAGGIANO, Individually;
 JENNY MAN CHAN, Individually;
 KWOK CHAN, Individually;                                                   18-cv-11784
 MING HEI CHAN, Individually;
 SUSAN CHAN, Individually;                                           SAUDI ARABIA SHORT FORM
 YUTUNG CHAN, Individually;                                           COMPLAINT AND DEMAND
 JACK CHAO, Individually;                                               FOR TRIAL BY JURY
 STONE CHAO, Individually;
 CHUAN FU CHEN, Individually;
 KAI FENG CHEN, Individually;
 LIANG-MEI L. CHEN, Individually;
 CHI HOI CHEUNG, Individually;
 CHUI CHAN CHEUNG, Individually;
 MARY CHEUNG, Individually;
 ROSA CHEW, Individually;
 ANNA CHIN, Individually;
 ANN CHU, Individually;
 JIN NU CHUNG, Individually;
 XIAO XIAN DENG, Individually;
 HUE QUYEN DUONG, Individually;
 LINDA YUEN LING ENG, Individually;
 RAY GUO, Individually;
 JOHN HELRIGEL, Individually;
 ANNIE HO, Individually;
 BO SHEN HUANG, Individually;
 GONG PAUL JEONG, Individually;
 JAMES KERWIN, Individually;
 JOHN KOHM, Individually;
 MARY LAM, Individually;
 KEUNG LAU, Individually;
 LEON L. LAU, Individually;
 MELINDA LAU, Individually;
 WAI KEUNG LAU, Individually;
 SOONG LEUNG LAW, Individually;
 ASTOR SHUET FONG LEE, Individually;
 CHAU KWAN LEE, Individually;
      Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 2 of 8




GANG YEE LEE, Individually;
YUK SIM LEUNG LOW, Individually;
YING KIT LI, Individually;
YU LING LI, Individually;
FRED LEON LIN, Individually;
SHU YAO LIU, Individually;
YAN JUAN LIU, Individually;
BING MING LO, Individually;
AUGUSTUS LODATO, Individually;
ROBERT LORENZ, Individually;
KWOK YUE LOUIE, Individually;
YEN MACH LUONG, Individually;
XUE QIN MA YU, Individually;
MARIA MANDALAKIS, Individually;
YALING MARK, Individually;
DANIEL MCGUINN, Individually;
GAVIN MCMORROW, Individually;
RONALD MITCHELL, Individually;
LUNG YUP MAX MOY, Individually;
JAMES P. MURPHY, Individually;
STEPHEN NASO, Individually;
FANG NIE, Individually;
JAMES NOLA, Individually;
MICHAEL K. O'BRIEN, Individually;
ANDREW O'ROURKE, Individually;
JUN YAN QIN, Individually;
PAUL RELYEA, Individually;
J. BROOKS ROBERTS, Individually;
JOSEPH C. ROSS, Individually;
ZENING RUAN, Individually;
MICHAEL SCIGLIBAGLIO, Individually;
KAYE SCOTT-MATTHEWS, Individually;
JEE CHIU SHAN, Individually;
JOSEPH SLATTERY, Individually;
PHILIP J. SMITH, Individually;
KWANG WIN SO, Individually;
PHILIP J. SOLIMEO, Individually;
WILLIAM T. STATHIS, Individually;
BRIAN T. SULLIVAN, Individually;
KATHERINE SY, Individually;
ANTHONY TARDALO, Individually;
RICHARD TOBING, Individually;
ROBERT TROTTA, Individually;
KUO LIANG WANG, Individually;
MATTHEW WANNER, Individually;
WILLIAM WARING, Individually;
JAMES WATTERSON, Individually;
REBECCA S. WHITE, Individually;
          Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 3 of 8




 CHRISTINA WONG, Individually;
 MEI-LIN WONG, Individually;
 WING KUN WONG, Individually;
 KWAN HON WU, Individually;
 SHAO LING WU, Individually;
 YAN MEI WU, Individually;
 ROBERT YANG, Individually;
 SIU LAI YEE, Individually;
 TAK YING YEUNG, Individually;
 YAU T. YEUNG, Individually;
 CAROL YIU, Individually;
 U FOK YOUNG, Individually;
 LILIAN CHING WAI YU, Individually;
 KAM NUI LEE YUEN, Individually;
 SUSAN YUEN, Individually;

                                             Plaintiff(s),
                           -against-

 KINGDOM OF SAUDI ARABIA,

                                              Defendant,
-----------------------------------------------------------------X
          Plaintiffs named herein by and through the undersigned counsel file this Short Form

 Complaint against Defendant, the Kingdom of Saudi Arabia, arising out of the September

 11, 2001 terrorist attacks (“September 11, 2001 Terrorist Attacks”), as permitted and

 approved by the Court’s Order of July 10, 2018, ECF No. 4045. Each Plaintiff incorporates

 by reference the specific allegations, as indicated below, of (a) the Consolidated Amended

 Complaint as to the Kingdom of Saudi Arabia, ECF No. 3463, or (b) the Complaint

 Against the Kingdom of Saudi Arabia, Ashton v. Kingdom of Saudi Arabia, No. 17-CV-

 2003 (GBD)(SN) (S.D.N.Y. Mar. 30, 2017), ECF No. 1.

          Upon filing this Saudi Arabia Short Form Complaint, each Plaintiff is deemed to

 have adopted all factual and jurisdictional allegations of the complaint that has been

 joined as specified below; all prior filings in connection with that complaint; and all prior

 Orders and rulings of the Court in connection with that complaint.

                                                     VENUE
       Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 4 of 8




       1.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and

1391(f)(1), as a substantial part of the events giving rise to the claims asserted herein

occurred in this district. Venue is also proper in this district pursuant to 18 U.S.C. § 2334(a).

                                        JURISDICTION

       2.      Jurisdiction is premised on the grounds set forth in the complaints specified

below, and further, jurisdiction of this Saudi Arabia Short Form Complaint is premised upon

and applicable to all defendants in this action:

              28 U.S.C. § 1605(a)(5) (non-commercial tort exception)

              28 U.S.C. § 1605B (Justice Against Sponsors of Terrorism Act)

              28 U.S.C. § 1330 (actions against foreign states)

              Other (set forth below the basis of any additional ground for jurisdiction and
               plead such in sufficient detail as per the FRCP):




                                      CAUSES OF ACTION

       3.      Each Plaintiff hereby adopts and incorporates herein by reference the

following factual allegations, jurisdictional allegations, and jury trial demand in the

following complaint [check only one complaint] and the following causes of action set

forth in that complaint:

              Consolidated Amended Complaint as to the Kingdom of Saudi Arabia,
               ECF No. 3463 (check all causes of action that apply)

                      COUNT I – Aiding and Abetting and Conspiring with Al Qaeda to
                       Commit the September 11th Attacks upon the United States in
                       violation of 18 U.S.C. § 2333(d) (JASTA).

                      COUNT II – Aiding and Abetting and Conspiring with Al Qaeda to
                       Commit the September 11th Attacks upon the United States in
                       violation of 18 U.S.C. § 2333(a).
Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 5 of 8




           COUNT III – Committing Acts of International Terrorism in
            violation of 18 U.S.C. § 2333.

           COUNT IV – Wrongful Death.

           COUNT VI – Alien Tort Claims Act.

           COUNT VII – Assault and Battery.

           COUNT VIII – Conspiracy.

           COUNT IX – Aiding and Abetting.

           COUNT X – Intentional Infliction of Emotional Distress.

           COUNT XII – Liability Pursuant to Restatement (Second) of Torts §
            317 and Restatement (Third) of Agency § 7.05: Supervising
            Employees and Agents.

           COUNT XIII – Liability Pursuant to Restatement (Second) of Torts §
            317 and Restatement (Third) of Agency § 7.05: Hiring, Selecting, and
            Retaining Employees and Agents.

           COUNT XIV – 18 U.S.C. § 1962(a)–(d) – CIVIL RICO.

           COUNT XV – Trespass.

           COUNT XVI – Violations of International Law.

     Complaint Against the Kingdom of Saudi Arabia, Ashton v. Kingdom
      of Saudi Arabia, No. 17-CV-2003 (GBD)(SN) (S.D.N.Y. Mar. 30,
      2017), ECF No. 1 (check all causes of action that apply)

           First Cause of Action to Recover Wrongful Death Damages
            Pursuant to 28 U.S.C. § 1605B (the Justice Against Sponsors of
            Terrorism Act or JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-
            Terrorism Act or ATA)

           First Cause of Action to Recover Personal Injury Damages Pursuant to 28
            U.S.C. § 1605B (the Justice Against Sponsors of Terrorism Act or
            JASTA) and 18 U.S.C. § 2333 et seq. (the Anti-Terrorism Act or
            ATA)

           Second Cause of Action for Wrongful Death Damages Pursuant to
            State Tort Law

           Second Cause of Action for Personal Injury Damages Pursuant to
            State Tort Law
       Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 6 of 8




                     Third Cause of Action for Wrongful Death Damages Pursuant to the
                      Alien Tort Claims Act

                     Third Cause of Action for Personal Injury Damages Pursuant to the
                      Alien Tort Claims Act

              Each Plaintiff asserts the following additional theories and/or Causes of
               Action against the Kingdom of Saudi Arabia:




                            IDENTIFICATION OF PLAINTIFFS

       4.      The following allegations and information are alleged on behalf of each

individual who is bringing this claim, as indicated on Appendix 1 to this Saudi Arabia

Short Form Complaint, herein referred to as “Plaintiffs.”

               a. The citizenship/nationality of each Plaintiff is indicated at Appendix 1 to
                  this Saudi Arabia Short Form Complaint.

               b. Plaintiff is entitled to recover damages on the causes of action set forth in
                  this Saudi Arabia Short Form Complaint.

               c. As indicated at Appendix 1, Plaintiff (i) is the estate representative of
                  someone who was killed as a result of the September 11, 2001 Terrorist
                  Attacks; (ii) is the surviving immediate family member of someone who
                  was killed as a result of the September 11, 2001 Terrorist Attacks;
                  and/or (iii) suffered physical injuries as a result of the September 11,
                  2001 Terrorist Attacks.

               d. For those plaintiffs with personal injury claims, as indicated in Appendix
                  1, on or after September 11, 2001, said Plaintiff was present at the
                  Pentagon and/or
                  the World Trade Center site and/or its surroundings and/or lower
                  Manhattan and/or at an area wherein he/she was exposed to toxins as a
                  result of the terrorist attacks and was exposed to toxins from the attacks,
                  and/or was otherwise injured, and/or as otherwise alleged, as stated
                  specifically in Appendix 1.

               e. For those plaintiffs with personal injury and/or wrongful death claims, as
                  indicated in Appendix 1, as a direct, proximate and foreseeable result of
                  Defendant’s actions or inactions, Plaintiff or his or her decedent suffered
        Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 7 of 8



                    bodily injury and/or death, and consequently economic and other losses,
                    including but not limited to pain and suffering, emotional distress,
                    psychological injuries, and loss of enjoyment of life, and/or as described
                    in the Saudi Arabia Short Form Complaint, and/or as otherwise may be
                    specified in subsequent discovery proceedings, and/or as otherwise alleged
                    in Appendix 1.

                f. The name, relationship to the injured and/or deceased September 11
                   victim, residency, citizenship/nationality, and the general nature of the
                   claim for each plaintiff asserting wrongful death and/or solatium claims is
                   listed on the attached Appendix 1, and is incorporated herein as
                   allegations, with all allegations of the related complaints, as specified
                   above, deemed alleged as to each Plaintiff.

                           IDENTIFICATION OF THE DEFENDANT

        5.      The only Defendant named in this Saudi Arabia Short Form Complaint

 is the Kingdom of Saudi Arabia.

                               NO WAIVER OF OTHER CLAIMS

        6.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) is/are not

 waiving any right to file suit against any other potential defendants or parties.

        7.      By filing this Saudi Arabia Short Form Complaint, Plaintiff(s) are not opting

 out of any class that the Court may certify in the future.

                                         JURY DEMAND

        8.      Each Plaintiff hereby demands a trial by jury as to the claims in this action.



       WHEREFORE, Plaintiffs pray for relief and judgment against Defendant as set forth

in this Saudi Arabia Short Form Complaint as appropriate.



Dated: 12/16/2018



                                                      Respectfully submitted,

                                                      KREINDLER & KREINDLER LLP
Case 1:18-cv-11784-GBD-SN Document 1 Filed 12/16/18 Page 8 of 8




                                  BY: /s/ James P. Kreindler
                                  James P. Kreindler, Esq.

                                  BY: /s/ Justin T. Green
                                  Justin T. Green, Esq.

                                  BY: /s/ Steven R. Pounian
                                  Steven R. Pounian, Esq.

                                  BY: /s/ David C. Cook
                                  David C. Cook, Esq.

                                  BY: /s/ Megan W. Benett
                                  Megan W. Benett, Esq.

                                  BY: /s/ Daniel O. Rose
                                  Daniel O. Rose, Esq.

                                  BY: /s/ Andrew J. Maloney
                                  Andrew J. Maloney III, Esq.
                                  750 Third Avenue, 32nd Floor
                                  New York, New York 10017
                                  Tel: (212) 687-8181
                                  COUNSEL FOR PLAINTIFFS
